ON REHEARING OF APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a temporary injunction case. The Court of Civil Appeals affirmed upon the express holding that the trial court had not “abused its discretion in denying appellants’ (petitioners’) application for [temporary] injunction”. 406 S.W.2d 219. Upon original submission, we approved this holding and refused the application for writ of error, no reversible error. Rule 483, Texas Rules of Civil Procedure.
Upon rehearing, petitioners complain of the following statement in the opinion of the Court of Civil Appeals:
“Appellee, United Compost Services, Inc., contends that the trial court properly denied the application for temporary injunction as appellants have no standing to maintain this suit. The City of Houston joins in this contention. We sustain this contention.”
This statement must be construed in context with others appearing in the opinion. We do not construe the opinion as holding that petitioners may not under any circumstances maintain the present suit because of an absence of a justiciable interest.
Petitioners’ motion for rehearing is overruled.